DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-13 by Mr. Eric Tanezaki dated 10/19/22 is acknowledged.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of both copending Application No. 17/337653 and 17/375555 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim a duty cycle ratio and current amplitude ratio being selected on a waveform generator and applied to a patient with similar frequencies and treatment durations. The claims of the reference applications anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In claim 13, the limitation of “stimulation current being measured…” would necessary include reference electrode being in contact with a patient for the contact impedance measurement. It is recommended to change “stimulation current being measured” to --stimulation current being configured to be measured--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demers et al. (PG Pub. 2015/0328467).
Regarding Claim 1, Demers discloses a transcranial electrostimulation system for treating a patient for Alzheimer’s Dementia, the transcranial electrostimulation system comprising:
a carrier waveform generator (see waveform controller 1705; par. 54 and 209);
a stimulation current generator (see pulse generator 1713; Fig. 17A), a stimulation current being generated from a carrier waveform output from the waveform generator (see par. 209), the carrier waveform being an alternating current (see par. 112-113) having a duty cycle ratio and a current amplitude ratio. The examiner considers that a rectangular alternating current will inherently have a duty cycle ratio and current amplitude ratio (see par. 194 and modified Fig. 11 below). Furthermore, the examiner considers Demers discloses a carrier signal frequency of 5kHz with a burst cycle frequency of 500 Hz. Therefore, the area under each rectangular wave should be the same as illustrated in modified Fig. 11 below. 
Demers also discloses a patient cable (see wire 604; Fig. 3) connectable to the stimulation current generator and to the patient, the stimulation current being conveyed to the patient via the patient cable (see par. 152). 
    PNG
    media_image1.png
    410
    561
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    467
    657
    media_image2.png
    Greyscale











Regarding Claim 2, Demers discloses wherein the stimulation current is generated via amplitude modulation of the carrier waveform, the extremes of the stimulation current defining a stimulation current envelope (see par. 39-40).
Regarding Claim 3, Demers discloses wherein the stimulation current is generated via amplitude modulating the carrier waveform such that the stimulation current envelope defines a first series of pulses occurring at a first frequency (see par. 205 and Fig. 16A).
Regarding Claim 5, Demers discloses wherein the stimulation current envelope further defines a second series of pulses occurring at a second frequency (see par. 205 and Fig. 16B).
Regarding Claim 9, see rejection of similarly worded Claims 3 and 5 above.
Regarding Claim 12, Demers discloses wherein the carrier waveform is a rectangular wave (see Fig. 16B and 16D; par. 101).
Regarding Claim 13, Demers discloses further comprising one or more reference electrodes, the stimulation current being measured at the patient by the one or more reference electrodes and an electrode contact impedance being determined therefrom (see electrodes 601 and 606; Fig. 3A and par. 152 and 156), and a controller in communication with the one or more reference electrodes, the controller adjusting, based upon the determined electrode contact impedance (see par. 218), one or more parameters of: the carrier waveform output from the waveform generator, the stimulation current output from the stimulation current generator, or combinations thereof (see par. 133, 142, 219).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (PG Pub. 2015/0328467).
Regarding Claim 4, Demers discloses wherein the first series of pulses occur at a frequency of about 40 Hz (see 1Hz-300Hz; par. 39). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 6, Demers discloses wherein the second series of pulses occur at a frequency selected from: about 4 Hz, about 40Hz, about 77.5 Hz (see par. 39 and 205). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 7-8, Demers discloses applying varying frequencies over one or more portions of the ensemble waveform (see par. 39), but does not explicitly disclose how the second series is split into portions having different frequencies. Demers does disclose a gradual ramping up of a parameter, such as frequency, during the ensemble waveform wherein each portion of the treatment duration is about 20 minutes (see par. 126). The applicant does not disclose any criticality to the claimed frequencies as seen in par. 38 of the applicant’s specification where “it may also be seen that via the delivery of a stimulation current having different frequency and amplitude patterns” it is possible to achieve the effects desired. It would have been obvious to have a frequency of about 4 Hz for a first portion of the treatment duration, about 40 Hz for a second portion of the treatment duration, and about 77.5 Hz for a third portion of the treatment duration since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claim 10, see rejection of similarly worded Claim 6 above.
Regarding Claim 11, Demers discloses wherein the carrier waveform has a frequency of about 100 KHz (see carrier frequency of greater than 750 Hz; par. 189). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792